 
Exhibit  10.3
 
NATURAL BLUE RESOURCES, INC.
Acquisition Agreement


Date: October 26, 2009


The Project:
Enso Steel Company LLC, and DK Steel, Inc



Dear Messrs.  Kim & Hunt,


     This will confirm your agreement and the agreement of your respective
Companies “ENSO STEEL COMPANY, LLC” And DK Steel, Inc herein referred to as (the
“Companies”) jointly and severally, to sell all rights and business
opportunities relating to the steel business generally described in exhibit “A”
(the “Business”) attached hereto and incorporated herein by this reference, to
Natural Blue Solutions, Inc. or its assigns, herein referred to as (the “Firm”).
The Companies and the Firm hereby agree to prepare, negotiate and finalize all
documents needed to finalize the acquisition of the Business (the
“Acquisition”); however in the absence of any further documentation this
agreement and the terms and conditions herein shall be binding.


 The Companies grants the following rights and makes certain representations to
the Firm, acknowledging that the Firm will rely on these representations in
attempting to finalize the Acquisition.


1.
GRANT OF RIGHTS: The Companies hereby grants the Firm the exclusive rights to
the Business and the Firm hereby agree to exercise its best efforts to finalize
the Acquisition of the Business. The Companies shall cooperate fully with the
Firm in the preparation and processing of the necessary documents.  Without
limiting the generality of the foregoing, the Companies shall promptly submit to
the Firm copies of any and all documents, information and exhibits requested by
the Firm or required by any Companies contact and used in conjunction for
processing of the Acquisition.  The Companies shall make its representatives
available for meetings and consultations with the Firm and/or clients as
reasonably required by the Firm.



2.  
DUTIES, PAYMENT AND BONUSES:   Mr. Kim and Mr. Hunt shall operate the day to day
business of the Business. Within five (5) business days following the mutual
signing of this Agreement Mr. Hunt and Mr. Kim shall begin to organize the
Business as described in Exhibit “A” and the Firm shall pay to Mr. Hunt and Mr.
Kim each first month fee of $7,500.00 to be used as Mr. Hunt’s and Mr. Kim’s
first month compensation and to provide him with initial travel and other
organizational expense funding. Thereafter, for as long as the Companies and Mr.
Hunt are operating the Business, and the Firm elects to remain in the Business
Mr. Hunt and Mr. Kim shall each receive a monthly draw of $7500.00 or 10% of the
net operating profits after taxes and before depreciation, which ever is
greater.


 

--------------------------------------------------------------------------------




Also the Firm shall issue up to a total of 1,600,000.00 shares of Natural Blue
Resources restricted public stock (OTC BB: NTUR), (the “Shares”) as follows:


For a period of 16 months following the date of this agreement, the Firm
shall   issue to Mr. Hunt and Mr. Kim each Fifty Thousand (50,000) Shares per
month, PROVIDING THAT a.) That the profit as outlined in exhibit “B” and
incorporated herein by this reference, is achieved, plus or minus a 30%
difference in Net Profits, (the “Bonus”) and b.) Mr. Hunt and Mr. Kim continue
to run the Business.


The Business is hereby authorized to proceed as outlined in “Exhibit “B”. Any
additions or substantial changes must be pre-approved by the Firm in writing.
The Firm shall have the right, but not the obligation to advance any additional
costs and expenses, in which event the Business shall reimburse the Firm prior
to any Bonus being paid to Mr. Hunt. The firm may at anytime elect to terminate
the Business in its sole and absolute discretion.

 

3. EXCLUSIVITY The Companies hereby grants to the Firm the exclusive right to
participate in any and all related businesses and opportunities of the Business.
    4. OTHER AGREEMENTS AND REPRESENTATIONS       4.1.        All information
provided to the Firm by the Companies is and shall be truthful, accurate and
complete, and contain no material misrepresentations;       4.2.        The Firm
shall not be liable for any actions or omissions of any third party, nor for any
damages sustained by the Companies as a result thereof       4.3.         Non
Circumvent - In the event that Companies, or any Companies or entity affiliated
with Companies or in which the Companies or its officers  is a principal or
officer, obtains or procures, either directly or indirectly or through an agent,
any related business or financing or investment or monies from any Lender or
investor to which the Firm has introduced the Companies or otherwise made known
to the Companies by the Firm, in connection with any project or property, the
Companies agrees to adhere to the same structure as outlined in paragraph 1
above.       4.4.         It is the purpose and intent of this Agreement that
the Companies designate the Firm as the Companies’ exclusive partner in the
Business for the sole, express and specific purpose of securing the financing
for the Business and the remuneration as described in paragraph 1. The Companies
shall in no way impede the ability of the Firm to finalize and conclude the
Transaction.

 
 

--------------------------------------------------------------------------------



 
4.5.           The Companies hereby expressly authorizes the Firm and its
employees to contact the Companies’ attorney, accountant and any other agents of
the Companies in connection with the Firm’s assistance of the Companies’
Transaction.  The Companies expressly authorizes the Firm to make any and all
credit inquiries of the Companies and its principals as the Firm in its
discretion deems appropriate and to repeat said information to appropriate
financing sources;


4.6.           If the Firm is required to seek collection of the compensation
from the Companies, then the Companies shall be obligated to reimburse the Firm
for all costs of collection including reasonable attorney’s fees, and interest
at 18% annually.  The laws of the State of Florida apply to this contract.


     If the foregoing correctly sets forth our agreement, please so indicate by
executing this letter in the space provided below, and return by courier to the
address below.


Sincerely,

/S/                                                         
Toney Anaya
Chairman


Accepted and Agreed to:




By: /S/                                                                
                                               Date: October 26, 2009         
Signature of Authorized Representative


Douglas Kim for DK Steel Inc                          
Printed Name


13321 Alondra Blvd #T                                      
Address
 
Santa Fe Springs, CA 90670                             






By:
/S/                                                                                                               Date:
October 26, 2009         
Signature of Authorized Representative


Robert Hunt_for ENSO Steel LLC                   
Printed Name


25475 N. Mira Mar Circle                                  
Address
 
Scottsdale, AZ 85255                                       
 

--------------------------------------------------------------------------------


 
EXIBIT “A”


All contracts for Purchase and or sale of Steel shall be listed here along with
any misc FFE of each business.


Contracts
 
 
1.  
Purchase contract with Demolition Ѐcologie, LLC, 385 Broadway Avenue,  Bethpage,
New York, 11714 for purchase of the steel to resell to China Well.

2.  
Sales contract with China Well Co. Ltd, Hong Kong, SAR for USVI unprepared
steel.

3.  
Purchase contract with United Recycling Company, LLC, 541 Julia Street Suite
302, New Orleans, LA 70130 for purchase of steel to resell to HS International.

4.  
Pending sales contract from HS International Trading Ltd. 305-313 Queen’s Road,
Central, H.K for New Orleans steel.

5.  
Ongoing sales contract from Dongkuk Steel Mill Co. Ltd., Union Steel Bldg., 890
Daechi Dong, Gangnam-Gu, Seoul, Korea.

6.  
Ongoing sales contract from Shougang Huaxia International Trading Company Ltd.,
No. 60 North Street, Beijin, China.

7.  
Purchase contract with Orgakom Milindo GMBH, Im Ermlisgrund 20-24, 76337
Waldbronn, Germany for purchase of steel to resell to Dongkuk Steel.

 
 


Furniture, Fixtures and Equipment


ENSO Steel Company LLC and DK Steel Inc.
13321 Alondra Blvd #T
Santa Fe Springs, CA 90670


1. Desk Top Computers: 8
2. Laptop Computers: 2
3. Telephone sets with intercom: 10
4. Copy machines: 2
5. Fax machines: 2
6. Desks: 12
7. Sofa & table: 1
8. Large size color printer and copier: 1
9. Telephone lines: 3
10. Fax line: 1



Work in progress


1.  
Companies are currently completing a contract with HS International for shipment
of steel from New Orleans.  The steel is being processed and loaded for
shipment.  The contract will be completed and by November 1, 2009.

2.  
Steel from the US Virgin Islands is being prepared for shipment to China and
Korea.  Companies expect to have this in place within 30 days.

3.  
Several purchase and sales contracts are pending for sales of steel from Puerto
Rico, Alaska, Germany and Canada for resale to China and Korea. Companies expect
to have these in place within 60 days.






--------------------------------------------------------------------------------

